Name: 2009/151/EC: Commission Decision of 20 February 2009 amending Annex II to Council Decision 79/542/EEC as regards the entry for Botswana in the list of third countries or parts thereof from which imports into the Community of certain fresh meat are authorised (notified under document number C(2009) 1031) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  Africa;  agricultural activity;  health;  international trade
 Date Published: 2009-02-21

 21.2.2009 EN Official Journal of the European Union L 50/45 COMMISSION DECISION of 20 February 2009 amending Annex II to Council Decision 79/542/EEC as regards the entry for Botswana in the list of third countries or parts thereof from which imports into the Community of certain fresh meat are authorised (notified under document number C(2009) 1031) (Text with EEA relevance) (2009/151/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 8(4) thereof, Whereas: (1) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2) establishes the sanitary conditions for the importation into the Community of live animals excluding equidae, and for the importation of fresh meat of such animals, including equidae, but excluding meat preparations. (2) Decision 79/542/EEC provides that imports of fresh meat intended for human consumption are only allowed if such meat comes from a territory of a third country or a part thereof listed in Part 1 of Annex II to that Decision, and the fresh meat meets the requirements set out in the appropriate veterinary certificate for that meat in accordance with the models set out in Part 2 of that Annex, taking into account any specific conditions or supplementary guarantees required for the meat. (3) Botswana is listed in Part 1 of Annex II to Decision 79/542/EEC and has been divided into different territories, mainly according to their animal health status. Those territories are authorised to export to the Community de-boned and matured fresh meat of domestic bovine animals, of domestic sheep and goats, and of certain farmed and wild non-domestic animals (fresh meat). (4) On 20 October 2008, an outbreak of foot-and-mouth disease was suspected in a farm located in the district of Ghanzi, situated in the veterinary disease control zone 12 of Botswana. As soon as the outbreak was confirmed, the competent authority in Botswana suspended exports of fresh meat to the Community from the whole of the country. (5) In view of these circumstances, imports into the Community of fresh meat from the veterinary disease control zone 12 of Botswana was no longer authorised by Decision 79/542/EEC, as amended by Commission Decision 2009/4/EC (3). (6) Considering that the competent authority in Botswana has now provided sufficient guarantees regarding the measures put in place to control the spread of the disease which have been effective in eliminating infection of foot-and-mouth disease it is appropriate to re-instate veterinary disease control zone 12 thereby once again allowing exports of fresh meat into the Community from that zone. (7) Part 1 of Annex II to Decision 79/542/EEC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 February 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 146, 14.6.1979, p. 15. (3) OJ L 2, 6.1.2009, p. 11. ANNEX PART 1 List of third countries or parts thereof (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Closing date (2) Opening date (3) Model(s) SG 1 2 3 4 5 6 7 8 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The provinces of: Buenos Aires, Catamarca, Corrientes (except the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar), Entre RÃ ­os, La Rioja, Mendoza, Misiones, part of NeuquÃ ©n (excluding territory included in AR-4), part of RÃ ­o Negro (excluding territory included in AR-4), San Juan, San Luis, Santa Fe, Tucuman, Cordoba, La Pampa, Santiago del Estero, Chaco Formosa, Jujuy and Salta, excluding the buffer area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 18 March 2005 RUF A 1 1 December 2007 AR-2 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 March 2002 AR-3 Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar BOV RUF A 1 1 December 2007 AR-4 Part of RÃ ­o Negro (except: in Avellaneda the zone located north of the Provincial road 7 and east of the Provincial road 250, in Conesa the zone located east of the Provincial road 2, in El Cuy the zone located north of the Provincial road 7 from its intersection with the Provincial road 66 to the border with the Department of Avellaneda, and in San Antonio the zone located east of the Provincial roads 250 and 2), part of NeuquÃ ©n (except in Confluencia the zone located east of the Provincial road 17, and in Picun LeufÃ º the zone located east of the Provincial road 17) BOV, OVI, RUW, RUF 1 August 2008 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia and Herzegovina BA-0 Whole country  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 State of Minas Gerais, State of EspÃ ­rito Santo, State of GoiÃ ¡s, State of Mato Grosso, State of Rio Grande Do Sul, State of Mato Grosso Do Sul (except for the designated high surveillance zone of 15 km from the external borders in the municipalities of Porto Mutinho, Caracol, Bela Vista, AntÃ ´nio JoÃ £o, Ponta PorÃ £, Aral Moreira, Coronel Sapucaia, Paranhos, Sete Quedas, Japora, and Mundo Novo and the designated high surveillance zone in the municipalities of CorumbÃ ¡ and LadÃ ¡rio) BOV A and H 1 1 December 2008 BR-2 State of Santa Catarina BOV A and H 1 31 January 2008 BR-3 States of ParanÃ ¡ and SÃ £o Paulo BOV A and H 1 1 August 2008 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 3c, 4b, 5, 6, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 1 December 2007 BW-2 The veterinary disease control zones 10, 11, 13 and 14 BOV, OVI, RUF, RUW F 1 7 March 2002 BW-3 The veterinary disease control zone 12 BOV, OVI, RUF, RUW F 1 20 October 2008 20 January 2009 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW RUF, RUW G CH  Switzerland CH-0 Whole country * CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU ME  Montenegro ME-0 Whole country BOV, OVI, EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (4) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 1 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Whole country except for the designated high surveillance zone of 15 km from the external borders BOV A 1 1 August 2008 RS  Serbia (5) RS-0 Whole country BOV, OVI, EQU RU  Russian Federation RU-0 Whole country  RU-1 Region of Murmansk, Yamolo-Nenets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane BOV, RUF, RUW F 1 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 4 August 2003 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV A 1 1 November 2001 OVI A 1 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the Province of KwaZuluNatal BOV, OVI, RUF, RUW F 1 ZW  Zimbabwe ZW-0 Whole country  * = Certificates in accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132).  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). 1 = Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for in Community agreements with third countries. (2) Meat from animals slaughtered on or before the date indicated in column 7 can be imported into the Community for 90 days from that date. Consignments on the high seas can be imported into the Community if certified before the date indicated in column 7 for 40 days from that date (NB: no date in column 7 means that there are no time restrictions). (3) Only meat from animals slaughtered on or after the date indicated in column 8 can be imported into the Community (no date in column 8 means that there are no time restrictions). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. * = Certificates in accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132).  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). 1 = Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles).